DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 October 2022 has been entered.
 
Response to Arguments
2.	Applicant's arguments filed 17 October 2022 have been fully considered but they are not persuasive. 
	Applicant asserts, on page 8 of Remarks, that “Thus even to the extent that Kunz discloses that the source RAN 504 sends a handover message to the AMF that indicates that the handover is from 5G to 3G/2G, this message is between the source RAN and the AMF. Furthermore, though the AMF then sends a SRVCC request to a selected SRVCC IWF, which then sends a SRVCC request to a MSC server serving the target area, there no disclosure that either of the SRVCC requests includes an indication that the handover is from 5G to 3G/2G. Certainly, there is no disclosure that the MSC server sends an indication that the handover is from 5G to 3G/2G to a target radio access network node operating as a RNC. As such, Kunz does not disclose, teach, or suggest “transmitting, to a second network node, an indication that the wireless device has a SRVCC origin of the first RAT, wherein the first RAT is NR and the second RAT is 3G, and wherein[] the first network node is a core network node operating as a mobile switching center (MSC) and the second network node is a target radio access network node operating as a radio network controller (RNC), and the indication is included in a source RNC to target RNC transparent container,” as recited in amended Claim 52.”  
	On the contrary, Kunz clearly discloses that a second network node receives an indication that a wireless device has an SRVCC origin of the first RAT, whereby the handover is from 5G to 3G/2G:  “In some embodiments, the RAN 504 may detect based on the measurement reports from the UE 502 that a handover to 3G/2G is be performed. Accordingly, the RAN 504 may send 522 a handover required message to the AMF 506 indicating that the handover is a 5G SRVCC handover to a 3G/2G network.” ([0072]) [emphasis added].
Applicant’s arguments with respect to the new features of independent claims 52, 55, 58, and 62 have been considered but are moot because they do not apply to the new reference, Yang, that is relied on in the current rejection.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 52-58, 60-62, and 64-66 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz et al., U.S. Patent Application Publication 2021/0029594 (hereinafter Kunz), in view of Yang et al., U.S. Patent Application Publication 2014/0323132 (hereinafter Yang).
	Regarding claim 52, Kunz discloses a method by a first network node (disclosed is a method performed by a radio access node, according to [0071]-[0072], Fig. 5) comprising: 
during a Single Radio Voice Call Continuity (SRVCC) handover of a communication session of a wireless device from a first radio access technology (RAT) to a second RAT, transmitting, to a second network node, an indication that the wireless device has a SRVCC origin of the first RAT, wherein the first RAT is NR and the second RAT is 3G, (the radio access node transmits a handover request message to an AMF [“second network node”], whereby said handover request message indicates that a UE is to undergo a 5G (which may be NR, according to [0066]) SRVCC handover to a 3G network, according to [0072], Fig. 5 [step 522]).
Kunz does not expressly disclose that the first network node is a core network node operating as a mobile switching center (MSC) and the second network node is a target radio access network node operating as a radio network controller (RNC), and the indication is included in a source RNC to target RNC transparent container.
Yang discloses that the first network node is a core network node operating as a mobile switching center (MSC) and the second network node is a target radio access network node operating as a radio network controller (RNC), and the indication is included in a source RNC to target RNC transparent container (disclosed is an MSC (which is part of a core network, according to [0044]) that indicates a coding scheme that is associated with a source RNC to target RNC transparent container, according to [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kunz with Yang such that the first network node is a core network node operating as a mobile switching center (MSC) and the second network node is a target radio access network node operating as a radio network controller (RNC), and the indication is included in a source RNC to target RNC transparent container.
One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the use of a consistent coding scheme between a UE and a target RNC (Yang:  [0004]-[0006]).
Regarding claim 55, Kunz discloses a first network node (disclosed is a radio access node, according to [0071]-[0072], Fig. 5) comprising: 
memory operable to store instructions (functions are performed via instructions stored in memory, according to [0031]-[0033]); and 
processing circuitry operable to execute the instructions (a processor executes the instructions that are stored in memory, according to [0031]) to cause the first network node to: 
during a Single Radio Voice Call Continuity (SRVCC) handover of a communication session of a wireless device from a first radio access technology (RAT) to a second RAT, transmitting, to a second network node, an indication that the wireless device has a SRVCC origin of the first RAT, wherein the first RAT is NR and the second RAT is 3G (the radio access node transmits a handover request message to an AMF [“second network node”], whereby said handover request message indicates that a UE is to undergo a 5G (which may be NR, according to [0066]) SRVCC handover to a 3G network, according to [0072], Fig. 5 [step 522]).
Kunz does not expressly disclose that the first network node is a core network node operating as a mobile switching center (MSC) and the second network node is a target radio access network node operating as a radio network controller (RNC), and the indication is included in a source RNC to target RNC transparent container.
Yang discloses that the first network node is a core network node operating as a mobile switching center (MSC) and the second network node is a target radio access network node operating as a radio network controller (RNC), and the indication is included in a source RNC to target RNC transparent container (disclosed is an MSC (which is part of a core network, according to [0044]) that indicates a coding scheme that is associated with a source RNC to target RNC transparent container, according to [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kunz with Yang such that the first network node is a core network node operating as a mobile switching center (MSC) and the second network node is a target radio access network node operating as a radio network controller (RNC), and the indication is included in a source RNC to target RNC transparent container.
One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the use of a consistent coding scheme between a UE and a target RNC (Yang:  [0004]-[0006]).
Regarding claim 58, Kunz discloses a method by a first network node (disclosed is a method performed by an AMF, according to [0071]-[0072], Fig. 5) comprising: 
during a Single Radio Voice Call Continuity (SRVCC) handover of a communication session of a wireless device from a first radio access technology (RAT) to a second RAT, receiving, from a second network node, an indication that the wireless device has a SRVCC origin of the first RAT, wherein the first RAT is NR and the second RAT is 3G (a radio access node [“second network node”] transmits a handover request message to the AMF, whereby said handover request message indicates that a UE is to undergo a 5G (which may be NR, according to [0066]) SRVCC handover to a 3G network, according to [0072], Fig. 5 [step 522]).
Kunz does not expressly disclose that the first network node is a target radio access node operating as a radio network controller (RNC) and the second network node is a core network node operating as a mobile switching center (MSC), and the indication is included in a source RNC to target RNC transparent container.
Yang discloses that the first network node is a target radio access node operating as a radio network controller (RNC) and the second network node is a core network node operating as a mobile switching center (MSC), and the indication is included in a source RNC to target RNC transparent container (disclosed is an MSC (which is part of a core network, according to [0044]) that indicates a coding scheme that is associated with a source RNC to target RNC transparent container, according to [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kunz with Yang such that the first network node is a target radio access node operating as a radio network controller (RNC) and the second network node is a core network node operating as a mobile switching center (MSC), and the indication is included in a source RNC to target RNC transparent container.
One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the use of a consistent coding scheme between a UE and a target RNC (Yang:  [0004]-[0006]).
Regarding claim 62, Kunz discloses a first network node (disclosed is an AMF, according to [0071]-[0072], Fig. 5) comprising: 
memory operable to store instructions (functions are performed via instructions stored in memory, according to [0031]-[0033]); and 
processing circuitry operable to execute the instructions (a processor executes the instructions that are stored in memory, according to [0031]) to cause the first network node to: 
during a Single Radio Voice Call Continuity (SRVCC) handover of a communication session of a wireless device from a first radio access technology (RAT) to a second RAT, receive, from a second network node, an indication that the wireless device has a SRVCC origin of the first RAT, wherein the first RAT is NR and the second RAT is 3G (a radio access node [“second network node”] transmits a handover request message to the AMF, whereby said handover request message indicates that a UE is to undergo a 5G (which may be NR, according to [0066]) SRVCC handover to a 3G network, according to [0072], Fig. 5 [step 522]).
Kunz does not expressly disclose that the first network node is a target radio access node operating as a radio network controller (RNC) and the second network node is a core network node operating as a mobile switching center (MSC), and the indication is included in a source RNC to target RNC transparent container.
Yang discloses that the first network node is a target radio access node operating as a radio network controller (RNC) and the second network node is a core network node operating as a mobile switching center (MSC), and the indication is included in a source RNC to target RNC transparent container (disclosed is an MSC (which is part of a core network, according to [0044]) that indicates a coding scheme that is associated with a source RNC to target RNC transparent container, according to [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kunz with Yang such that the first network node is a target radio access node operating as a radio network controller (RNC) and the second network node is a core network node operating as a mobile switching center (MSC), and the indication is included in a source RNC to target RNC transparent container.
One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the use of a consistent coding scheme between a UE and a target RNC (Yang:  [0004]-[0006]).
Regarding claim 53, the combination of Kunz and Yang discloses all the limitations of claim 52.  Additionally, Kunz discloses that the first RAT is a source RAT, and the second RAT is a target RAT (as outlined above, the first RAT (5G NR) is the source RAT and the second RAT (3G) is the target RAT).
Regarding claim 54, the combination of Kunz and Yang discloses all the limitations of claim 52.  Additionally, Kunz discloses receiving a measurement report from the wireless device operating using the first RAT (the radio access node receives a measurement report from the UE while said UE is connected via 5G [“first RAT”], according to [0071], Fig. 5 [step 520]); and 
based on the measurement report, initiating the SRVCC handover to the second RAT (based on the received measurement report, the radio access node initiates the SRVCC handover to 3G [“second RAT”], according to [0072], Fig. 5 [step 522]).
Regarding claim 56, the combination of Kunz and Yang discloses all the limitations of claim 55.  Additionally, Kunz discloses that the first RAT is a source RAT, and the second RAT is a target RAT (as outlined above, the first RAT (5G NR) is the source RAT and the second RAT (3G) is the target RAT).
Regarding claim 57, the combination of Kunz and Yang discloses all the limitations of claim 55.  Additionally, Kunz discloses that the processing circuitry is operable to execute the instructions to cause the first network node to:
receive a measurement report from the wireless device operating using the first RAT (the radio access node receives a measurement report from the UE while said UE is connected via 5G [“first RAT”], according to [0071], Fig. 5 [step 520]); and 
based on the measurement report, initiate the SRVCC handover to the second RAT (based on the received measurement report, the radio access node initiates the SRVCC handover to 3G [“second RAT”], according to [0072], Fig. 5 [step 522]).
Regarding claim 60, the combination of Kunz and Yang discloses all the limitations of claim 58.  Additionally, Kunz discloses that the first RAT is a source RAT, and the second RAT is a target RAT (as outlined above, the first RAT (5G NR) is the source RAT and the second RAT (3G) is the target RAT).
Regarding claim 61, the combination of Kunz and Yang discloses all the limitations of claim 58.  Additionally, Kunz discloses transmitting, to the wireless device, a connection release message comprising an indication to return to the first RAT (after the voice call is terminated in the 3G network, the UE returns to the 5G network, according to [0071]).
Regarding claim 64, the combination of Kunz and Yang discloses all the limitations of claim 62.  Additionally, Kunz discloses that the indication is included in a handover request message (an MSC-server transmits an SRVCC handover message to a target radio access node, according to [0072], Fig. 5 [step 532]).
Regarding claim 65, the combination of Kunz and Yang discloses all the limitations of claim 62.  Additionally, Kunz discloses that the first RAT is a source RAT, and the second RAT is a target RAT (as outlined above, the first RAT (5G NR) is the source RAT and the second RAT (3G) is the target RAT).
Regarding claim 66, the combination of Kunz and Yang discloses all the limitations of claim 62.  Additionally, Kunz discloses that the processing circuitry is operable to execute the instructions to cause the first network node to:
transmit, to the wireless device, a connection release message comprising an indication to return to the first RAT (after the voice call is terminated in the 3G network, the UE returns to the 5G network, according to [0071]).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645